DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed April 28, 2020, which claims priority under 35 USC 119(a)-(d) from Taiwanese Application TW 10910028, filed January 2, 2020.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
No information disclosure statements (IDS) has been submitted in the application. Applicants are reminded of their duty to disclose any information which may be material to patentability in accordance with 37 CFR 1.56.

Election/Restrictions
Applicant’s election with traverse of the species of Embodiment B-1 as the compound of formula (I); Catalyst (II-3); and 3,3-dimethyl-1-(trifluoromethyl)-1,2-benziodoxole in the reply filed August 9, 2021 is acknowledged.  The elected species reads on claims 1-4, 6 and 9-11.
As described above, in accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, Examiner searched the compound based on the elected species above, wherein: the elected species were not found to be allowable.  Therefore, the search and consideration of the Markush-type claim has not been extended at this stage in prosecution and is limited to the elected species.

Status of the Claims
Currently, claims 1-11 are pending in the instant application.  Claims 5, 7 and 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-4, 6 and 9-11 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they are readable on the elected embodiment.  

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., ACS Catal., 2020, 10, pp. 3676-3683.

The prior art teaches vanadyl catalyzed 1,2-oxidative trifluoromethylation of unactivated olefins (see Title).  For example, the following scheme is disclosed in the Abstract: 
    PNG
    media_image1.png
    122
    292
    media_image1.png
    Greyscale
.  Further, Table 1 teaches a series of reactions where the formula (I) is 
    PNG
    media_image2.png
    41
    66
    media_image2.png
    Greyscale
, the trifluoromethyl reagent is 
    PNG
    media_image3.png
    57
    59
    media_image3.png
    Greyscale
, the catalyst is an oxidized vanadium compound, optionally with a ligand as shown below: 
    PNG
    media_image4.png
    105
    336
    media_image4.png
    Greyscale
.  The following reaction scheme also shows Applicant’s elected species of catalyst and ligand (see Table 3):
    PNG
    media_image5.png
    237
    348
    media_image5.png
    Greyscale
.   Notably, The CF3 substituted product reads on both Formula (II) of claim 1, as well as the trifluoro-subsittuted compound further prepared in instant claim 11.  Accordingly, since the prior art teaches all required limitations of the instantly claimed reaction, the claims are anticipated.

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699